Citation Nr: 1443259	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-00 227A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a blood disorder, also claimed as anemia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served in the Army National Guard from September 1988 to September 1996 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  His personnel records confirm a period of ACDUTRA from October 1988 to February 1989 and a period of active duty from January 1991 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Des Moines, Iowa. The Veteran had a hearing before the Board in May 2014 and the transcript is of record.

In denying the Veteran's claim, the RO only considered entitlement to service connection for PTSD.  Despite the actions taken by the RO, the Board concludes any and all psychiatric diagnoses reasonably raised by the record are encompassed by the Veteran's PTSD appeal stemming from the January 2011 denial.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA outpatient treatment records do reasonably raise other psychiatric diagnoses, to include bipolar disorder and an anxiety disorder.  Accordingly, the issue has been rephrased above. 

The psychiatric issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran testified before the Board indicating he wished to withdraw his appeal as to the issue seeking entitlement to service connection for a blood disorder/anemia.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim of entitlement to service connection for a blood disorder, also claimed as anemia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or his authorized representative.  38 C.F.R. § 20.204.  The Veteran testified before the Board in May 2014 indicating he wished to withdraw the issue of entitlement to service connection a blood disorder/anemia.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal seeking entitlement to service connection for a blood disorder, also claimed as anemia is dismissed.



REMAND

The Veteran claims he has posttraumatic stress disorder and other mental health issues, such as bipolar disorder, as a result of his military service.  He testified before the Board in May 2014 that while he was not directly involved in combat in Iraq, his duties included the "clean-up" of combat in Iraq.  During his service, specifically his overseas service, he also claims he had "a lot going on at home" that he could not properly address away from his family.  He testified as to divorce, a dying mother, and the loss of his own children and stressors happening while stationed overseas.  He indicates shortly after returning, he divorced his second wife.  

The Veteran's military records confirm overseas service in Germany in 1991.  His service treatment records are silent, however, as to any complaints, treatment, or diagnoses related to mental health problems.  The Veteran indicates he first sought medical help in 1994, a few years after returning from Germany.

The Veteran's identified private physician confirmed the Veteran was last seen in the psychological services clinic in 1996, but the records had been destroyed due to length of time.  No other records from the 1990s could be obtained despite reasonable efforts made by the RO.  

Current VA outpatient treatment records through November 2013 indicate the Veteran has been seen and treated for numerous mental health diagnoses, to include bipolar disorder, adjustment reaction, anxiety disorder, and posttraumatic stress disorder (PTSD).  None of these records specify a nexus for the diagnoses rendered, but rather focus on the Veteran's current symptoms and coping difficulties.  

In light of his current diagnoses and testimony, the Board concludes a VA examination is necessary to clarify his current mental health diagnosis and the likely etiology of any diagnosis rendered.  The Veteran has never been afforded a VA examination. 

The RO should also take this opportunity to obtain recent VA outpatient treatment records from November 2013 to the present.  The Veteran testified that he seeks mental health treatment once every three months and, therefore, there may be outstanding, relevant records not currently in the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claim of entitlement to service connection for any acquired psychiatric condition (to include, but not limited to posttraumatic stress disorder).  Ask the Veteran to identify any and all sources of treatment for his psychiatric disorders and obtain the Veteran's medical records for treatment from any identified source, to include the VAMC in Iowa City, Iowa and all associated outpatient clinics, including the clinic in Ottumwa, Iowa, from November 2013 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate psychiatric VA examination to determine the nature and etiology of any and all psychiatric disorders found, to include PTSD and anxiety disorder.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  

Based on the examination and review of the records, the examiner should identify all acquired psychiatric diagnoses found and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis is attributable to the Veteran's military service in light of the Veteran's described events, familial problems, and symptoms in service and since service.  

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.   

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


